Citation Nr: 0030864	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-11 217	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 16, 1998 
for an award of special monthly compensation benefits for 
service-connected loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from October 
1942 to February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico which assigned 
an effective date of June 16, 1998 for the award of special 
monthly compensation benefits for service-connected loss of 
vision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is service-connected for a left eye 
disability, but he is not service-connected for a right eye 
disability.

3.  On or about April 2, 1998, the appellant submitted a 
written statement to the RO which was a request for a 
reexamination and reevaluation of the status of his vision; 
included was a written statement from a private physician 
reflecting a February 1998 vision evaluation of 20/200 
corrected vision in the right eye.

4.  A rating decision issued in July 1998 assigned an 
effective date of June 16, 1998 for the award of special 
monthly compensation for service-connected loss of vision; 
June 16, 1998 was the date of the VA examination 
demonstrating bilateral blindness.


CONCLUSION OF LAW

The assignment of an effective date earlier than June 16, 
1998 for the grant of special monthly compensation benefits 
for service-connected loss of vision is not warranted; the 
appellant's claim is legally insufficient.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.157, 3.350, 3.383, 3.400, 4.79 (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).

Ordinarily, the effective date for an award of increased 
disability compensation is the date it was ascertainable that 
an increase in disability had occurred, if a claim for 
increase is received within one year of that date.  
38 U.S.C.A. § 5110(b)(2).  If a claim is not received within 
one year, the effective date is the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).  If entitlement was not shown until 
after the date of claim, then the effective date is the date 
entitlement arose.  38 C.F.R. § 3.400 (o)(1).

The appellant is service-connected for a left eye disability 
but he is not service-connected for any right eye disability.  
38 C.F.R. § 3.383 discusses special consideration for rating 
paired organs and extremities.  Under this provision, 
compensation is payable for the combination of service-
connected and nonservice-connected eye disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct, where there is blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability.  38 C.F.R. § 4.79 states that loss of 
use of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 1 
foot (.30 meter) and when further examination of the eyes 
reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at 3 feet (.91 
meter), lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 meter), being considered of negligible 
utility.  In the present case, the appellant has been rated 
as 100 percent disabled due to blindness in both his service-
connected eye and his nonservice-connected eye.

On or about April 2, 1998, the appellant submitted a written 
statement to the RO which was a request for a reexamination 
and reevaluation of the status of his vision.  Along with his 
request for an increased evaluation, the appellant included a 
written statement, dated in March 1998, from his treating 
private ophthalmologist.  This physician stated that the 
appellant's eyes were most recently examined on February 19, 
1998.  At that time, the appellant demonstrated no light 
perception in his left eye and corrected visual acuity of 
20/200 in the right eye.  The ophthalmologist stated that the 
appellant was suffering from open angle glaucoma, cataract 
and left eye corneal leukoma.  Therefore, the Board concludes 
that the criteria for special monthly compensation based on 
no light perception in one eye and 5/200 visual acuity or 
less in the other eye were not met as of the date of claim, 
because it was not factually ascertainable as of the date of 
claim that an increase in disability to the special monthly 
compensation level had occurred.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.350(f)(2)(ii), 3.400(o).

The appellant subsequently underwent a VA eye examination on 
June 16, 1998.  The left eye was noted to be without light 
perception and uncorrected visual acuity in the right eye was 
measured as counting fingers at one foot.  The appellant was 
noted to have a visual field deficit.  The examiner diagnosed 
chronic open angle glaucoma, left eye phthisis bulbi, left 
eye senile cataract and age-related macular degeneration.

The appellant also underwent a VA aid and attendance 
examination on June 16, 1998.  He was noted to suffer from 
bilateral blindness.

A claim for an increased rating for blindness was received on 
or about April 2, 1998.  Thereafter, visual acuity of the 
right eye not greater than 5/200 was first demonstrated by 
medical evidence dated June 16, 1998.  Accordingly, the 
record does not demonstrate that the criteria for entitlement 
to special monthly compensation based on blindness of both 
eyes were satisfied at any time prior to or as of the date of 
receipt of the claim for increase (April 2, 1998).  In this 
case, June 16, 1998, the date of the VA medical examinations 
demonstrating bilateral blindness, would be the earliest 
appropriate date for a grant of special monthly compensation 
benefits for the appellant's bilateral eye disorders.

An effective date for assignment of the entitlement to 
special monthly compensation benefits earlier than June 16, 
1998 is precluded.  The Board is bound by the laws enacted, 
and by VA regulations.  38 U.S.C.A. § 7104.  In a case such 
as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  It appears that there is no possible 
provision to allow a grant of the benefit sought on appeal.  
The legal criteria, not the facts, are dispositive of the 
issue.  The appellant has failed to state a claim upon which 
relief could be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis at 430 (1994) (where the law and 
not the evidence is dispositive, the appeal to the Board is 
terminated).

Additionally, as the law, not the facts are dispositive, the 
benefit of the doubt doctrine is inapplicable.  The 
appellant's claim of entitlement to an earlier effective date 
for a grant of entitlement to special monthly compensation 
benefits for bilateral blindness must be denied, due to the 
absence of legal merit or lack of entitlement under the law.


ORDER

Entitlement to an earlier effective date for the grant of 
entitlement to special monthly compensation benefits for 
bilateral blindness benefits prior to June 16, 1998 is 
denied.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

